Case 4:19-cV-00022-DCN DocumentZ Filed 01/22/19 Ue\§,e é@§érh.r$

KI;IS G E § , JAN 22 2019

TA RE N v y
Plaimiff, Pro se R°Vd"§~i:k§;,*:§l§§ _KE,\§§,%"§§¢§§€>
127 South 5“’ Street GLEHK, answer orr lDAHo

Montpelier, ldaho 83254
Telephone: (208) 399-2064

lN THE UNITED STATES DISTRICT COURT

DISTRICT OF IDAHO, POCATELLO DIVISION

KRISTA GREEN,
Plaintiff, : CIVIL COMPLAINT &
DEMAND FOR JURY TRIAL
vs.
Case No.

W.L, GORE & ASSOCIATES, INC.
A Delaware Corporation, registered to
do business in Idaho, and JOHN DOES
l- l OO, '
Defendant.
Plaintiff, Krista Green, appearing Pro Se, hereby complains of the Defendant, W.L. Gore &
Associates, lnc., and John Does l-lOO as follows:
PARTIES
l. Plaintiff, KRISTA GREEN, is a resident of Bear Lake County, in the State of Idaho.
2. Defendant, W.L. GORE & ASSOCIATES, INC. is a Delaware Corporation in good
standing, doing business in the State of Idaho.
3. Plaintiff is without sufficient information to specifically identify those persons
fictitiously named herein as John Does l-lOO. Plaintiff reserves the right to amend this
l Complaint to specifically identify those defendants, once their identities become known.
Plaintiff alleges that Jolm Does l-lOO were other manufacturing or design companies

who may have helped in the design or manufacturing of the GORE-TEX Duall\/lesh

EMERGE PLUS Biomaterial, (also known as a Hernia Mesh).

 

Case 4:19-cV-00022-DCN Document 2 Filed 01/22/19 Page 2 of 10

 

INTRODUCTION
4. The GORE-TEX Duall\/lesh EMERGE PLUS Biomaterial consists of an ePTFE
mesh coated with silver carbonate and chlorhexidine diacetate and a silicone component
attached to the closed microstructure side of the ePTFE component with a silicone
adhesive
5. The silicone component is designed to provide a stiffening effect to the ePTFE
component thereby making the ePTFE material more rigid and improving its handling
characteristics The silicone component provides both stiffness and easier unrolling in
order to aid in placement and fixation of the ePTFE component.
6. ln August of 2003, W.L. Gore & Associates, lnc. was granted a special SlO(k)
premarket notification based on the data and information presented that had numerous
similarities to support a determination of substantial equivalence, and therefore market
clearance was granted by the Department of Health & Human Services, Food and Drug
Administration, Office of Device Evaluation.
7. Due to the multiple complications of the Hernia Mesh devices, the FDA later
recalled this product and suggested removal of the implanted Hernia Mesh from
patients. ,
8. The complaints and complications caused by the Hernia Mesh are physical pain
and suffering; adhesion; intestinal fistulas; migration of the mesh; scarring; recurrence
of the hernia; blockages/obstruction of the small and/or large intestines; perforations;

lesions; infections; swelling and failure of the hernia mesh.

 

Case 4:19-cV-OOO22-DCN Document 2 Filed 01/22/19 Page 3 of 10

JURISDICTION AND VENUE
9. The incident complained of in this action and the damages arising from this
device were discovered on or about January 30, 2018, in Salt Lake County, Utah, but the
Hernia Mesh was implanted into the Plaintiff on September ll, 2006, in Bear Lake
County, Idaho.
lO. This Court has jurisdiction pursuant to 28 U.S.C. §1332(a).
ll. Venue is proper in this Court pursuant to 28 U.S.C. §1391.

GENERAL ALLEGATIONS

l2. Plaintiff reaffirms and realleges all preceding paragraphs as if more fully set

forth herein.

l3. Plaintiff was a healthy twenty-four (24) year old mother of two when she
received the Gore-Tex Dual Mesh on September ll, 2006.

l4. Plaintiff received the Mesh due to an appendectomy with an incisional hernia
through her right lower quadrant incision from a prior surgery See Exhibit “A” Bear
Lake Memorial Hospital Operative Note.

15. Since the time of the hernia mesh implant, Plaintiff experienced excessive pain,
buming, pulling and swelling from the surgery. See Exhibit “B” Photos of the Gore~

Tex Dual Mess implanted With metal tacks.

16. In 2012, Petitioner was pregnant with her third child. The baby was delivered
normally, but mysteriously died nine weeks later.

l7. In 2014, Plaintiff was diagnosed with uterine cancer and received a
hysterectomy.

lS. On November 30, 201 7, Plaintiff received a CT scan of her abdomen and pelvis.
The CT report showed the Mesh was present in the anterior right pelvis and there was a

ventral bulging at the site of the Mesh. A lobulated right renal lesion also appeared on

 

Case 4:19-cV-00022-DCN Document 2 Filed 01/22/19 Page 4 of 10

the CT scan. On January 30, 2018, Plaintiff was sent to surgery to remove the recalled
Gore-Tex Dual Mesh. The preoperative diagnosis was recurrent right lower quadrant
incisional hernia with mesh and partial small bowel obstruction symptoms The
postoperative diagnosis was the same.

19. There was adhesions to the viscera as well as to the abdominal wall involving the
mesh at the right lower quadrant involving the small bowel and large bowel. The hernia
mesh was then removed, which was noted that it was well incorporated See Exhibit
“C” Photos of the removal of the Gore-Tex Dual Mesh.

20. At this time, Plaintiff may be required to undergo future surgery on the area the
hernia mesh was placed, together with surgery for her lesions on her Kidney.

FIRST CAUSE OF ACTI()N
(Strict Liability)

21. Plaintiff reaffirms and realleges all proceeding paragraphs, as if fully set forth
herein.

22. Plaintiff is in the class of persons that the Defendants should reasonably foresee
as being subject to the harm caused by defectively designed Gore-Tex Dual
Mesh insofar as Plaintiff was the type of person for whom the Gore-Tex Dual
Mesh was intended to be used.

23. Defendants, which are engaged in the business of selling the products,
manufactured and supplied Gore~Tex Dual Mesh and placed them into the
stream of commerce in a defective and unreasonably dangerous condition such
that the foreseeable risks exceed the benefits associated with the design and/or
formulation of the products

24. The Gore-Tex Dual Mesh supplied to Plaintiff was defective in design and

formulation and unreasonably dangerous when they left the hands of Defendants,

 

Case 4:19-cV-00022-DCN Document 2 Filed 01/22/19 Page 5 of 10

25.

26.

27.

28.

29.

30.

the manufacturers and suppliers, and they reached the user and consumer of the
products, Plaintiff, without substantial alteration in the condition in which they
were sold.

The Gore-Tex Dual l\/Iesh manufactured by Defendants were unreasonable and
dangerously defective beyond the extent contemplated by ordinary patients with
ordinary knowledge regarding these products

Defendants’ Gore~Tex Dual Mesh were defective due to inadequate warning
and/or inadequate clinical trials, in vivo and in vitro testing and study, and
inadequate reporting regarding the results of such studies

Defendants' Gore-Tex Dual Mesh were defective due to inadequate post-
marketing warning or instruction because, after Defendants knew or should have
known of the risk of injury from their Gore-Tex Dual Mesh, they failed to
provide adequate warnings to the medical community and patients, and
continued to promote the product as safe and effective

The products defects alleged above were a substantial contributing cause of the
injuries suffered by Plaintiff. Plaintiff has suffered severe pain and discomfort,
swelling, infections, bowl obstructions, lesions on the Kidney, hysterectomy and
the possible death of her infant daughter. Plaintiff has suffered mental distress
and anguish Plaintiff has suffered lost wages and lost earning capacity
Plaintiff will also require future medical care.

WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly and
severally, for Ten Million Dollars ($10,000,000) compensatory damages, plus

interest, costs and attorneys' fees

 

Case 4:19-cV-00022-DCN Document 2 Filed 01/22/19 Page 6 of 10

31.

32.

33.

34.

35.

36.

SECOND CAUSE OF ACTION
(Strict Products Liabilitv: FAILURE TO WARN)

Plaintiff reaffirms and realleges all proceeding paragraphs, as if fully set forth
herein.

Defendants manufactured the Gore~Tex Dual Mesh and placed them into the
stream of commerce in a defective and unreasonably dangerous condition such
that the foreseeable risks exceeded the benefits associated with the design and/or
formulation of the products

Defendants Gore~Tex Dual Mesh were defective due to inadequate warning
and/or adequate clinical trials, in vivo and in vitro testing and study, and
inadequate reporting regarding the results

Defendants Gore-Tex Dual Mesh were defective due to inadequate post-
marketing warning or instruction because, after Defendants knew or should have
known of the risk of injury from the Gore-Tex Dual Mesh, they failed to provide
adequate warnings to the medical community and patients, and continued to
promote the Gore~Tex Dual Mesh as safe and effective

As the direct and proximate cause of the Defendants' negligence Plaintiff will
require future medical care and surgeries Plaintiff has suffered lost wages, lost
earning capacity, mental distress and anguish, and other damages
WHEREFORE, Plaintiff prays for judgment against Defendants, jointly and
severally, for Ten Million Dollars ($10,000,00) compensatory damages, plus

interest, costs and attorneys' fees

 

Case 4:19-cV-00022-DCN Document 2 Filed 01/22/19 Page 7 of 10

37.

38.

39.

40.

THIRD CAUSE OF ACTION
(Negligence)

Plaintiff reaffirms and realleges all proceeding paragraphs as if fully set forth
herein.

Defendants owed a duty to Plaintiff to provide a Hernia Mesh in accordance with
applicable industry and manufacturing standards

Defendants breached this duty to Plaintiff by producing a substandard, defective
and unsafe Hernia Mesh with design or manufacturing defects

As a direct and proximate result of the negligence of Defendants, the Plaintiff
was physically and emotionally damaged Plaintiff prays for judgment against
Defendants, jointly and severally, for Ten Million Dollars ($10,000,00)
compensatory damages, plus interest, costs and attorneys' fees

REOUEST FOR RELIEF

WHEREFORE, Plaintiff requests judgment against Defendants as follows:

A.

B.

C.

D.

E.

On its first cause of action, damages in the amount of at least $10,000,000.

On its second cause of action, damages in the amount of at least $10,000,000.
On its third cause of action, damages in the amount of at least $10,000,000.
Reasonable costs incurred in prosecuting this action, including attorney fees; and

Such other relief as this Couit deems appropriate

DATED this W day of January 15, 2019.

Plaintiff S Address:

127 South 5th Street

 

Montpelier, ldaho 83254

 

Case 4:19-cV-00022-DCN Document 2 Filed 01/22/19 Page 8 of 10

EXHIBIT “A”  

 

__ ~'~Case 4:19-cV-00022-DCN Document2 Filed 01/22/19 Pagerf 10

_`
.,/~.. . .

Bear Lake Memorial Hospital
164 south 5"‘
Montpelier, Idaho 83254
Tel: (208) 847-1630
Fax: (208) 847-2201

OPERATIVE NOTE
PATIENT NAME: WIDDISON KRISTA L S. Bender, MD
DOB“NSZ
PT #: 1252
MR #:.8971

 

DAT}E: 09/ l 'I/'Q-\";

NAME OF SURGERY: Laparoscopic incisional hernia repair with mesh1
PREOPERATIVE DIAGNOSIS: lncisional hernia.
PGSTOPERATIVE I)IAGNOSIS: Sarne.

ANESTHESIA: General by Dorian Grunig, CRNA.
SURGEON: Scott Bender, MD.

ASSISTANT SURGEON: Dr. Clay Campbell.
ESTIMATED BLOOD LOSS: Approximately lOOcc.
IV FLUIDS GIVEN: 1500cc lactated Ringer’s.
DRAINS: None.

COMPLICATIQNS: None.

OPERATIVE INDICATIONS: The patient is a 24-year-old woman who presents one year
after open appendectomy with an incisional hernia through her right lower quadrant ineision.

She is significantly overweight, with a body weight of approximately 280 pounds and a height of
5’ 5”. We discussed the risks and benefits and alternatives to procedure and after full informed
consent she was brought to the operating room.

OPERATIVE TECHNIQUE: The patient was placed in a comfortable supine position on the
operating tablel She was endotracheal intubated and general anesthetic was administered Thigh
high 'I`ED stockings and compression devices were placed by the nurses as DVT prophylaxis.
The abdomen was then shaved and prepped and draped in the usual sterile manner after the
nurses inserted a Foley catheter. A 2cni incision was made through the supraumbilical skin fold
and deep in through the subcutaneous tissues, fascia and peritoneum under direct vision We
placed a Hasson canula into the peritoneal cavity. lt was then inflated with COZ gas to a
pressure of 15mm mercury and diagnostic laparoscopy was carried out.

Continued Page 2.

 

Case 4:19-cv-00022-DCN Document 2 Filed 01/22/19 Page 10 of 10

~’ . .
`_/ »

Page 2.

PATIENT NAME: winoisoN KiusrA L s. Bender, ivin
nos-1982

Pr #; .8252

MR #: gs97i

DA'I`E: 09/11/06

First, it was noted there was no injury to any of the intraabdorninal organs or blood vessels
during this procedure of gaining access to the peritoneal cavity and creating the
pneumoperitoneum. Next, under direct vision two 5mm Trocars were placed, one in the
suprapubic area and one in the right upper quadrant area. There were adhesions of the omentum
to the hernia area. This was taken down with cautery and laparoscopic scissors We measured
the hernia defect and saw that it measured approximately 80th x llcrn. We custom tailored a
gortex dual mesh truss to overlap this defect by 3cm circumferentially. We placed O-Prolene

mmc corners, rolled the mesh and placed it into the peritoneal cavity using a no-
touch technique We unfurled the mesh. We used a gortex suture passer to make a small nick in
the skin at the four corners, corresponding to the four corners on the mesh, and we grasped the
previously tied O-Prolene sutures over a fascial bridge and tied them down securely. We were
happy that the mesh covered the hemia defects well, and was not redundant or too tight We
then placed four additionally placed O-Prolene sutures between the previous marks, to
completely secure the mesh in eight different locations with the O-Prolene sutures in an identical
manner. We had good coverage of all the areas we wanted to cover. The brown Side of the mesh
was down. The corduroy Side was up against the abdominal wall. In addition, we overlapped
the right internal ring area where there was dilated opening which could have caused a hernia in
the future We then used a tacker device at 1~2cm intervals to anchor the edge of the mesh up so
that it could not adhere to the bowel and/or bowel could not slip up underneath it. Being
satisfied with this and inspecting all the operative areas, there was no bleeding identified from
operative area or from the trocar sites As we removed the trocars, we then removed the gas
completely from the abdomen. The wounds were closed in layers with absorbable sutures, Steri-
Strips were placed occlusive dressings were placed and the final sponge and needle count was
correct x 2. The patient was awakened from the anesthetic, extubated and transferred to the
recovery area in good condition by the Surgeon and anesthesiologist

POSTOPERATIVE PL : Respiratory prophylaxis, close observation and early ambulat`ion.

S. Be?{derQU)/ \-/
D: 09/1 1/ 6

T: 09/1 1/06/rrw

 

COPY: Dr. Campbell.

 

 

 

 

